DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This Application is a continuation of 15/632,029 filed 23 June 2017, now US Patent No 11221987.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 27, 34 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 15632029. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are wherein the electronic communication comprises a simulated attachment.  A file reference is a type of simulated attachment and therefore it would have been obvious to substitute one for the other.  Also, the other difference is determining whether a file node is stored in the data store.  It would have been obvious that one has to perform this step before an action can be taken based on the result.  It would have been obvious to one of ordinary skill in the art to utilize the system to execute the method and to store the instructions on a storage device to execute the process.

Current Application
US Patent No 15632029
21
27
1
34
1
40
1


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 9,686,308 to Srivastava (hereafter Srivastava) in view of US Patent No 9,348,815 to Estes et al (hereafter Estes).

Referring to claim 21, Srivastava discloses a system comprising: 
a processor (see column 3, lines 44-67); and 
memory storing instructions that, when executed by the processor (see column 3, lines 44-67), causes the system to perform a method comprising: 
receiving, at a computing device [email crawler], an electronic communication [email] comprising a file reference associated with a file stored by a file service [URL], wherein the file reference is included within message content of the electronic communication [URLs in the body of the email] (see column 19, lines 38-62 – Process 700 may be performed by, for example, email crawler 142 when it selects an email from email store 116 to be processed. At operation 704, email content meta-analysis is performed in order to identify and extract metadata such as URLs … that are in the email, for example, in the body of the email.); 
in response to determining a file node [URL node 420] associated with the file is not stored in a data store [email relationship graph], generating the file node in the data store, wherein generating the file node comprises storing in the file node at least one of file content or metadata of the file (see Fig 4; column 15, lines 4-21; column 20, lines 5-11 - Messages 412 and 414 have pointers 418 and 416 associated with their attribute for embedded URL pointing to a same memory location 420, thereby enabling quick identification of messages having the same embedded URL. The email relationship graph is updated. As seen in Fig 4, if the URL node (message node) already exists, then a new edge is provided, linking it to the new message. Therefore, a new node would only be generated if it did not already exist.); 
generating a message node for the electronic communication [edges representing messages 412 and 414] (see column 15, lines 4-21; Fig 4; column 8, lines 14-32; column 19, line 38 – column 20, line 25); and
storing the message node [edges representing messages 412 and 414] in the data store [email relationship graph], wherein the message node is associated with the file node [URL node 420] (see column 15, lines 4-21; Fig 4; column 8, lines 14-32; column 19, line 38 – column 20, line 25).
In the email relationship graph, Srivastava teaches the use of an edge to represent a message instead of using a node.  Estes teaches the creation of a knowledgebase graph of a corpus of documents, including the further limitations of
generating the file node [source document node which is referenced by the message nodes] in the data store, wherein generating the file node comprises storing in the file node at least one of file content or metadata of the file (see column 11, lines 47-60);
generating a message node for the electronic communication (see column 11, lines 47-60 – Each message node can represent a single document from a corpus.); and
storing the message node in the data store, wherein the message node is associated with the file node (see column 6, line 64 – column 7, line 20 and column 11, lines 47-60 – Generating the Knowledge Base. ).
It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to have the message of Srivastava to be represented by a node instead of by an edge.  One would have been motivated to do so since Srivastava states that “According to some embodiments, email senders and email recipients are represented by nodes of email relationship graph 146 and the email message is represented by an edge in email relationship graph 146” which means that the items could be represented in other manners (Srivastava: see column 8, lines 18-32) and also, a knowledgebase graph allows one to quickly visualize data (Estes: see column 1, lines 24-41).
Referring to claim 22, the combination of Srivastava and Estes (hereafter Srivastava/Estes) teaches the system of claim 21, wherein the electronic communication corresponds to at least one of: an email message [email]; an instant message; or a social network message (Srivastava: see column 7, lines 26-57).
Referring to claim 23, Srivastava/Estes teaches the system of claim 21, wherein receiving the electronic communication comprises: receiving user input comprising an indication of the file reference in the electronic communication (Srivastava: see column 13, lines 22-32).
Referring to claim 24, Srivastava/Estes teaches the system of claim 21, wherein receiving the electronic communication comprises: identifying the file reference by applying pattern matching techniques to at least one of a header, a field, or the metadata of the file (Srivastava: see column 19, line 59 – column 20, line 4).
Referring to claim 25, Srivastava/Estes teaches the system of claim 21, wherein the method further comprises: generating a file identifier for the file reference, wherein the file identifier is used to retrieve or access the file node (Estes: see column 7, lines 8-24).
Referring to claim 26, Srivastava/Estes teaches the system of claim 25, wherein the file identifier is generated based on information from at least one of: the file reference; a storage location storing the file; the electronic communication; or a file node corresponding to the file reference (Estes: see column 7, lines 8-24).
Referring to claim 27, Srivastava/Estes teaches the system of claim 21, wherein the data store is a graph database [email relationship graph] (Srivastava: see Fig 4 and column 7, lines 32-57).
Referring to claim 28, Srivastava/Estes teaches the system of claim 27, wherein the file node and the message node are connected in the graph database by an edge representing a relationship between the file node and the message node (see column 6, line 64 – column 7, line 20 and column 11, lines 47-60).
Referring to claim 29, Srivastava/Estes teaches the system of claim 27, wherein the file content of the file and message content of the electronic communication are stored outside of the graph database (Srivastava: see column 15, lines 4-21; Fig 4; column 8, lines 14-32; column 19, line 38 – column 20, line 25).
Referring to claim 30, Srivastava/Estes teaches the system of claim 21, wherein the file node comprises the file reference [URL 420] (Srivastava: see Fig 4).
Referring to claim 31, Srivastava/Estes teaches the system of claim 21, wherein the message content refers to a message body of the electronic communication (Srivastava: see column 19, lines 59-62 – URLs that are in the email, for example, in the body of the email.).
Referring to claim 32, Srivastava/Estes teaches the system of claim 21, wherein the file reference is: a URL [URL]; a file path; or a globally unique identifier (GUID) (Srivastava: see Fig 4 and column 19, lines 59-62).
Referring to claim 33, Srivastava/Estes teaches the system of claim 32, wherein selecting the file reference causes display of the file stored by the file service (Srivastava: see column 13, lines 22-32).
Referring to claim 34, Srivastava discloses a method comprising:
receiving, at a computing device [email crawler], an electronic communication [email] comprising a file reference associated with a file stored by a file service [URL], wherein the file reference is included within message content of the electronic communication [URLs in the body of the email] (see column 19, lines 38-62 – Process 700 may be performed by, for example, email crawler 142 when it selects an email from email store 116 to be processed. At operation 704, email content meta-analysis is performed in order to identify and extract metadata such as URLs … that are in the email, for example, in the body of the email.); 
in response to determining a file node [URL node 420] associated with the file is not stored in a data store [email relationship graph], generating the file node in the data store, wherein generating the file node comprises storing in the file node at least one of file content or metadata of the file (see Fig 4; column 15, lines 4-21; column 20, lines 5-11 - Messages 412 and 414 have pointers 418 and 416 associated with their attribute for embedded URL pointing to a same memory location 420, thereby enabling quick identification of messages having the same embedded URL. The email relationship graph is updated. As seen in Fig 4, if the URL node (message node) already exists, then a new edge is provided, linking it to the new message. Therefore, a new node would only be generated if it did not already exist.); 
generating a message node for the electronic communication [edges representing messages 412 and 414] (see column 15, lines 4-21; Fig 4; column 8, lines 14-32; column 19, line 38 – column 20, line 25); and
storing the message node [edges representing messages 412 and 414] in the data store [email relationship graph], wherein the message node is associated with the file node [URL node 420] (see column 15, lines 4-21; Fig 4; column 8, lines 14-32; column 19, line 38 – column 20, line 25).
In the email relationship graph, Srivastava teaches the use of an edge to represent a message instead of using a node.  Estes teaches the creation of a knowledgebase graph of a corpus of documents, including the further limitations of
generating the file node [source document node which is referenced by the message nodes] in the data store, wherein generating the file node comprises storing in the file node at least one of file content or metadata of the file (see column 11, lines 47-60);
generating a message node for the electronic communication (see column 11, lines 47-60 – Each message node can represent a single document from a corpus.); and
storing the message node in the data store, wherein the message node is associated with the file node (see column 6, line 64 – column 7, line 20 and column 11, lines 47-60 – Generating the Knowledge Base. ).
It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to have the message of Srivastava to be represented by a node instead of by an edge.  One would have been motivated to do so since Srivastava states that “According to some embodiments, email senders and email recipients are represented by nodes of email relationship graph 146 and the email message is represented by an edge in email relationship graph 146” which means that the items could be represented in other manners (Srivastava: see column 8, lines 18-32) and also, a knowledgebase graph allows one to quickly visualize data (Estes: see column 1, lines 24-41).
Referring to claim 35, Srivastava/Estes discloses the method of claim 34, wherein the message node comprises at least one of: a portion of the electronic communication (Estes: see column 11, lines 47-60); or a reference to the electronic communication (Estes: see column 11, lines 47-60).
Referring to claim 36, Srivastava/Estes discloses the method of claim 34, wherein the file node comprises file attributes of the file (Estes: see column 8, lines 20-33).
Referring to claim 37, Srivastava/Estes discloses the method of claim 36, wherein the file attributes comprise at least one of: author; creation date; last modification date; or file size (Estes: see column 8, lines 20-33). 
Referring to claim 38, Srivastava/Estes discloses the method of claim 34, wherein the method further comprises: after receiving the electronic communication, identifying the file reference in the electronic communication (Srivastava: see column 19, lines 38-62.
Referring to claim 39, Srivastava/Estes discloses the method of claim 38, wherein the method further comprises: generating a file identifier for the file reference, wherein the file identifier is stored in the file node (Estes: see column 7, lines 8-24). 
Referring to claim 40, Srivastava discloses a computer-readable storage device storing computer executable instructions (see column 3, lines 44-67) that when executed cause a computing system to perform operations comprising:
receiving, at a computing device [email crawler], an electronic communication [email] comprising a file reference associated with a file stored by a file service [URL], wherein the file reference is included within message content of the electronic communication [URLs in the body of the email] (see column 19, lines 38-62 – Process 700 may be performed by, for example, email crawler 142 when it selects an email from email store 116 to be processed. At operation 704, email content meta-analysis is performed in order to identify and extract metadata such as URLs … that are in the email, for example, in the body of the email.); 
in response to determining a file node [URL node 420] associated with the file is not stored in a data store [email relationship graph], generating the file node in the data store, wherein generating the file node comprises storing in the file node at least one of file content or metadata of the file (see Fig 4; column 15, lines 4-21; column 20, lines 5-11 - Messages 412 and 414 have pointers 418 and 416 associated with their attribute for embedded URL pointing to a same memory location 420, thereby enabling quick identification of messages having the same embedded URL. The email relationship graph is updated. As seen in Fig 4, if the URL node (message node) already exists, then a new edge is provided, linking it to the new message. Therefore, a new node would only be generated if it did not already exist.); 
generating a message node for the electronic communication [edges representing messages 412 and 414] (see column 15, lines 4-21; Fig 4; column 8, lines 14-32; column 19, line 38 – column 20, line 25); and
storing the message node [edges representing messages 412 and 414] in the data store [email relationship graph], wherein the message node is associated with the file node [URL node 420] (see column 15, lines 4-21; Fig 4; column 8, lines 14-32; column 19, line 38 – column 20, line 25).
In the email relationship graph, Srivastava teaches the use of an edge to represent a message instead of using a node.  Estes teaches the creation of a knowledgebase graph of a corpus of documents, including the further limitations of
generating the file node [source document node which is referenced by the message nodes] in the data store, wherein generating the file node comprises storing in the file node at least one of file content or metadata of the file (see column 11, lines 47-60);
generating a message node for the electronic communication (see column 11, lines 47-60 – Each message node can represent a single document from a corpus.); and
storing the message node in the data store, wherein the message node is associated with the file node (see column 6, line 64 – column 7, line 20 and column 11, lines 47-60 – Generating the Knowledge Base. ).
It would have been obvious to one of ordinary skill in the art prior to the effective filing data of the claimed invention to have the message of Srivastava to be represented by a node instead of by an edge.  One would have been motivated to do so since Srivastava states that “According to some embodiments, email senders and email recipients are represented by nodes of email relationship graph 146 and the email message is represented by an edge in email relationship graph 146” which means that the items could be represented in other manners (Srivastava: see column 8, lines 18-32) and also, a knowledgebase graph allows one to quickly visualize data (Estes: see column 1, lines 24-41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 2017/0251006 to LaRosa et al 
US PGPub 2015/0156154 to Russell et al
US PGPub 2015/0169599 to Burnett et al 
US Patent No 9,639,610 to Jurgens et al
US Patent No 10,055,433 to Lew et al 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY LOVEL WILSON whose telephone number is (571)272-2750. The examiner can normally be reached 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY L WILSON/Primary Examiner, Art Unit 2167